Citation Nr: 0302227	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 ( West 1991 & 
Supp. 2002) for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

Appellant, daughter, and others




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1951.  He died in May 1999, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO denied entitlement to DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151.  

The appellant, her daughter and others provided oral 
testimony before a Decision Review Officer at the RO in 
January 2001, a transcript of which has been associated with 
the claims file.

In August 2002 the Board remanded the claim to the RO in 
response to the appellant's request for a videoconference 
hearing before the Board.  

In October 2002 the appellant and her daughter provide oral 
testimony before the undersigned Member of the Board, a 
transcript of which has been associated with the claims file.



FINDING OF FACT

The probative, competent medical evidence of record does not 
demonstrate a relationship between the cause of the veteran's 
death and carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical treatment.  


CONCLUSION OF LAW

The requirements for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.358 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran died on May [redacted], 1999.  The cause of death as 
shown on the death certificate was multiple myeloma and 
complications thereof.  The death certificate report 
indicates that the approximate interval between onset and 
death was a matter of months.  

A review of the veteran's service medical records (SMRs) is 
unremarkable.  Postservice treatment records are available 
for review beginning in 1996.  These records reflect 
treatment for various disabilities to include post coronary 
artery bypass care and a temporomandibular joint problem.  
They are unremarkable for findings pertinent to the claim at 
hand until the veteran was seen at a VA facility on January 
18, 1999.  

He complained of lung congestion for the past month and for 
complaints of a tightness in the right side when he breathed.  
Chest X-rays were accomplished.  The radiologist's findings 
were as follows: 

Current examination compared with the 
previous study dated 4/5/76.  Findings 
show interim coronary bypass surgery.  
The right lateral chest wall in the 
apical region along the fourth rib showed 
a nonspecific soft tissue density with a 
pleural base measuring approximately 2 cm 
long and 0.7 mm wide.  Its significance 
is uncertain.  This could be a prior 
broken rib or its sequela in the pleura.  
Findings should be correlated with the 
past clinical history if not evaluate by 
bone scan for an abnormality in this 
region.  Both lung fields suggest mild 
COPD.  No acute process in the lungs.  
Impression:  1.  Evidence of prior 
coronary bypass surgery.  2.  Changes in 
the right fourth rib laterally in the mid 
axillary line certainly deserves follow-
up.  

The urgent care physician noted that the chest X-rays 
revealed no active findings for infiltrates.  The assessment 
was possible mild bronchitis with pleuritic chest pain.  The 
veteran was started on Z-pack and Motrin.  He was to follow-
up in the primary care as scheduled.  

Private records shows that the veteran was seen by WCC, MD, 
in February 1999.  At that time, it was reported that he was 
doing well although he had a cough productive of scanty 
amounts of whitish to yellowish sputum.  He was also seen by 
this physician in March 1999 for complaints of pleuritic 
pain.  A chest X-ray was obtained.  


In consultation with the radiologist, the physician noted 
that there was a lesion somewhere in the right upper lung 
area that could be consistent with mesothelioma or pleura 
abnormality.  The doctor noted that he did not know "how 
convinced he is of this."  He thought another X-ray should 
be obtained in 2-3 weeks.  It was also noted by the examiner 
that the veteran was going to be visiting another state 
(Texas) and that he should be seen by an internist there.  

The record reflects that the veteran was seen at a private 
facility in Texas in April 1999 and that chest X-rays were 
interpreted as showing an osteolytic tumor mass involving the 
right 4th rib laterally.  

At a personal hearing before a Decision Review Officer at the 
RO in January 2001, testimony was provided by the appellant, 
her daughter, a registered nurse, and others.  It was noted 
that the veteran was hospitalized in Texas soon after 
arriving there.  After he was stabilized he was flown back to 
a hospital in Michigan where he died about 2 months later.  
The crux of the appellant's claim is that when the veteran 
was seen at the VA facility on January 18, 1999, he was not 
told of abnormalities found on his chest X-ray.  If he had 
been told of the abnormalities found at that time, he might 
have sought treatment sooner and certainly would not have 
traveled out of town.  

A medical opinion was sought from an expert at the VA 
facility in February 2001.  The examiner, SR, MD, reported 
that he reviewed the available medical records, to include 
the VA records from January 1999.  Dr. SR stated that the 
doctor's assessment in January 1999 was mild bronchitis with 
pleurisy.  The veteran was given Z-pack and Motrin 
prescription and was advised to follow-up.  

The urgent care physician noted no active infiltrations upon 
chest X-ray, but he did note that there was nonspecific 
tissue density along the right fourth rib which deserved 
follow-up.  It was noted that the veteran was found by a 
private physician to have an osteolytic tumor mass involving 
the right rib in February-March 1999.  

It was the expert's opinion that the veteran had appropriate 
urgent care at the VA facility on January 18, 1999.  The 
physician pointed out that urgent care doctors manage the 
acute problems like bronchitis and pleurisy.  Other non-
emergency problems like non-specific tissue density of the 
right fourth rib were to be followed up later by primary 
care.  

The appellant and her daughter reiterated the appellant's 
contentions at a personal hearing at the RO before the 
undersigned in October 2002.  The appellant pointed out that 
the veteran did not show up for scheduled appointments at the 
VA facility in 1999 because he was hospitalized.  


Criteria

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151, underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  Here, the appellant's request 
for benefits under 38 U.S.C.A. § 1151 was filed on May 23, 
2000; thus, this claim must be decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151. 
VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) 
provide, in pertinent part, that:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and-(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was-(A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of death or additional disability from VA 
hospitalization, or medical or surgical treatment, the 
results of which were not reasonably foreseeable.  In the 
alternative, it must be shown that death or additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions).  Among 
other things, this law eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.  Id.


In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The RO, through its issuance of its rating 
decisions, statement of the case, and associated 
correspondence, has given the appellant notice of the 
information and evidence necessary to substantiate her claim.  
That is, she was provided with notice of the regulations 
pertaining to the claim at issue, a rationale of the denial, 
and she was notified of her appellate rights.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

It is clear from the record that the RO's communications with 
the appellant in the aggregate have advised her to submit 
evidence in support of her claim.  She has been advised of 
evidence she could submit herself or to sufficiently identify 
evidence and if private to complete authorization so that VA 
can obtain the evidence for her.  Such notice sufficiently 
placed the appellant on notice of what evidence could be 
obtained by whom and advised her of her responsibilities if 
she wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the appellant's claim.  The Board notes that 
a variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as the obtainment of a VA 
physician's expert opinion.  

It is well to note at this time that the crux of the argument 
of the claimant's appeal involves VA treatment rendered on 
one day as reported above, January 18, 1999.  Otherwise, the 
need for expansion of the record in this case is minimal.  
Even so, a substantial quantity of medical documentation has 
just the same been associated with the claims file.

The evidence of record provides a complete basis for 
addressing the merits of the appellant's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to her under this new law.  Moreover, she has 
been afforded the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.  

Although the RO has not provided notice of the VCAA or 
adjudicated her claim with this law in mind, the Board finds 
no prejudice to the appellant in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the appellant in the development of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of 
Bernard, supra.

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the appellant's case at hand, the Board finds that she is 
not prejudiced by its consideration in the first instance of 
her claim pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under this 
new law.  To briefly reiterate in this regard, there is only 
one medical record upon which the appellant's argument is 
predicated.  Nevertheless, the record has been expanded with 
a significant quantity of medical documentation.  The 
appellant was afforded not one, but two hearings in 
connection with her appeal.  Finally, a file medical opinion 
was obtained.

Moreover, the appellant has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand of the appellant's claim for 
adjudication by the RO under the new law would only serve to 
further delay resolution of her claim.  See Barnard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  



The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F. 3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC has held that that "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


DIC pursuant to the provisions of 38 U.S.C.A. § 1151 

As pointed out earlier, the appellant's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 was filed in May 2000.  Accordingly, the 
criteria applicable to the appellant's case are those made 
effective October 1, 1997. VAOPGCPREC 40-97.

In further detail, the Board points out that on October 1, 
1997, the provisions of 38 U.S.C.A. § 1151 were amended to 
include the requirement of fault, requiring that death or 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or that 
an event not reasonably be foreseeable.

The appellant seeks DIC benefits for the veteran's death 
based on negligence by VA in treating the veteran in January 
1999.

Significantly, the Board notes that a comprehensive review of 
the pertinent medical evidence was undertaken by a VA medical 
specialist in February 2001 with respect to the appellant's 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 
1151.

The medical specialist essentially opined that VA was not 
negligent in providing the veteran with care on January 18, 
1999.  It was noted that the urgent care physician who saw 
the veteran on that date managed the acute problems and that 
non-emergency problems such as the non-specific tissue 
density of the right fourth 4th rib would have been followed 
up later in primary care.  

There is nothing in the record to suggest that this review of 
the record and opinion was not comprehensive.  It is noted 
that there is no contemporaneous competent opinion to the 
contrary.  As with any piece of evidence, the credibility and 
weight to be attached to the VA expert opinion and others of 
record is an adjudication determination.  Guerrieri v. Brown, 
4 Vet. App. 567, 470-71 (1993).  In this case as the examiner 
offered a plausible argument against the claim, the Board 
finds that the VA opinion is entitled to significant 
probative weight because of its fact specific analysis and 
its rationale, which was well reasoned.  

Additionally, it is well established that lay observation is 
not sufficient to establish a medical diagnosis or causation.  
Although the appellant has asserted that the treatment 
received by the veteran at a VA facility hastened his death, 
she is a lay person and her opinion is not competent to 
provide the necessary nexus between the veteran's death and 
his medical treatment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).

The specific guidelines for compensation in the veteran's 
case, found at 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358, 
which set forth the essential elements, are not met with 
regard to the veteran's death.  

The Board finds that the competent evidence does preponderate 
against the claim, and the claim should be denied.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for 
DIC pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

